IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN DUPREE,                                §
                                            §      No. 342, 2014
       Defendant-Below,                     §
       Appellant,                           §      Court Below: Superior Court
                                            §      of the State of Delaware in and
       v.                                   §      for New Castle County
                                            §      Cr. ID No. 0408024419
STATE OF DELAWARE,                          §
                                            §
       Plaintiff-Below,                     §
       Appellee.                            §

                             Submitted: July 3, 2014
                             Decided:   July 14, 2014

Before STRINE, Chief Justice, HOLLAND and RIDGELY, Justices.

                                     ORDER

       This 14th day of July 2014, it appears to the Court that:

       (1)    The appellant, John Dupree, is an inmate incarcerated at the

James T. Vaughn Correctional Center in Smyrna, Delaware. On June 25,

2014, the Court received Dupree’s notice of appeal from a Superior Court

order dated April 24, 2014 and docketed on April 25, 2014 denying his

motion for postconviction relief. Under 10 Del. C. § 147 and Supreme

Court Rule 6(a)(iii), the notice of appeal should have been filed on or before

May 27, 2014.1


1
 See 10 Del. C. § 147 (providing that “[n]o appeal from the Superior Court in a criminal
action shall be received or entertained in the Supreme Court” unless the notice of appeal
         (2)     On June 25, 2014, the Clerk issued a notice under Supreme

Court Rule 29(b), directing Dupree to show cause why the appeal should not

be dismissed as untimely filed. In his response to the notice filed on July 3,

2014, Dupree asserts that his delay in filing the appeal was due to his

extended hospitalization from February 11, 2014 until May 21, 2014, during

which time his “legal work” was stored in the prison property room and was

not returned until June 9, 2014, and his inability to “get to the [prison] law

library” until June 23, 2014.

         (3)     In Delaware, “[t]ime is a jurisdictional requirement.”2 “[T]he

appellate jurisdiction of this Court rests wholly upon the perfecting of an

appeal within the period of limitations fixed by law.”3 The jurisdictional

defect created by the untimely filing of an appeal cannot be excused unless

the appellant can demonstrate that the delay in filing the appeal is

attributable to court-related personnel.4



is filed in the office of the Clerk within thirty days after the date of the Superior Court
judgment); Del. Supr. Ct. R. 6(a)(iii) (providing that an appeal from a proceeding for
postconviction relief must be filed within thirty days after entry upon the docket of the
judgment); Del. Supr. Ct. R. 11(a) (providing that the last day of the time period shall be
included unless it is a Saturday or Sunday, or other legal holiday . . . in which event the
period shall run until the end of the next day the office of the Clerk is open). May 26,
2014 was a legal holiday.
2
    Carr v. State, 554 A.2d 778, 779 (Del. 1989).
3
    Fisher v. Biggs, 284 A.2d 117, 118 (Del. 1971).
4
 Bey v. State, 402 A.2d 362, 363 (Del. 1979); see also Alford v. State, 2013 WL 3484679
(Del. July 8, 2013) (“Unless the appellant can demonstrate that the failure to file a timely
                                              2
       (4)    In this case, Dupree does not contend, and the record does not

reflect, that his failure to timely file the appeal is attributable to court-related

personnel.5 The case does not fall within the exception to the general rule

that mandates the timely filing of a notice of appeal.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

6 and 29(b), that the appeal is DISMISSED.

                                           BY THE COURT:
                                           /s/ Leo E. Strine, Jr.
                                           Chief Justice




notice of appeal is attributable to court-related personnel, his appeal may not be
considered.”); Wilson v. W.E. Cleaver & Sons, Inc., 1998 WL 986038 (Del. Nov. 30,
1998) (concluding that medical hardship did not excuse failure to comply strictly with
jurisdictional time requirement for filing an appeal).
5
 See Zuppo v. State, 2011 WL 761523 (Del. Mar. 3, 2011) (holding that prison personnel
are not court personnel).

                                          3